COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00052-CV


JOHN AUSTIN BASHAM, DARLIA                                       APPELLANTS
LEE HOBBS, AND TEXANS FOR
GOVERNMENT TRANSPARENCY

                                         V.

TARRANT REGIONAL WATER                                             APPELLEES
DISTRICT, VICTOR W.
HENDERSON, JACK STEVENS,
MARTY LEONARD, JIM LANE, AND
MARY KELLEHER, IN THEIR
OFFICIAL CAPACITIES AS
DIRECTORS OF THE TARRANT
REGIONAL WATER DISTRICT


                                     ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellants' “Motion To Dismiss Appeal As Moot.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).
      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and MCCOY, J.

DELIVERED: April 24, 2014




                                      2